DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive.  Applicant essential argues that the prior art on record fail to explicitly disclose: 1) selecting an EMS based on a user-plotted point on a mood map; and 2) selecting/recommending content to play to the user to alter levels of at least one neurotransmitter of the user.  Examiner respectfully disagrees.  Cameron discloses analyzing data of a conversation to determine an EMS of the user by mapping the analyzed data to mood map model (figures 5 and 8-9).  The mood map model in figures 5 and 8-9 is equated to the claimed “user-plotted point” mood map.  Cameron also discloses suggesting/selecting music based on detected mood of the user (referring to figures 1 and 3, outputting the selected music track; selected music track matching the user’s emotion is functionally equivalent to “suggestion or recommendation for the user to … consume content …”; the limitation regarding “to address at least one of a mood, anxiety, stress, psychological state, emotional state, or physical state by altering levels of at least one neurotransmitter of the user” is merely an “intended use”).  Furthermore, it is well-known in the art that listening to music would alter the mood of the user.  Research has shown that listening to music would alter levels of various neurotransmitter as indicated in Oxford reference (if necessary, see Oxford below paragraphs 26, 197, 268, and 379, “the release of dopamine, as well as other pleasure enhancers such as the endorphins” and “the mood settings will dictate whether the soundtrack is intended to complement, counter-act, or manipulate the mood of the conversation and/or environment”).

Regarding claims 7-8, as discussed above, Cameron discloses 2-dimensional user-plotted point mood map (figures 5 and 8-9) that received data can be compared to in order to determine an EMS of the user.  Yehezkel was merely relied upon for the teaching of a time dimension in addition to the 2-dimension mood map taught by Cameron in order to be used to determine the user’s EMS.  

For the above reasons, examiner maintain the prior art on record.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 3, 5-6, 13, 18-19, 21, 23-25, and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cameron et al. (USPG 2018/0032611, hereinafter referred to as Cameron).


selecting at least one EMS for the user based on a user-plotted point on a displayed mood map to reflect at least a two-dimensional EMS along at least two correlates of behavior, said EMS indicating a granular assessment of at least one of a feeling, sensation, mood, mental state, emotional condition, or physical status of the user (figure 2, steps 40-43 and/or figure 3, steps 25-28, determining emotion of a user; also see plot in figures 5, 8A-B, and 9; also see paragraphs 278-303 for details on analysis of emotion from input); 
selecting an audio-based content personalized to the user based on at least one of a stored message coupled to the EMS (figure 2, steps 135-137; also see paragraphs 304-305, selecting music track that has similar emotion as the determined emotion of the user; also see paragraphs 21-22; and paragraph 27, “Music-selection filter settings indicative of one or more user or system settings for the soundtrack such as, but not limited to, data indicative of user music preferences, historical music selections, playlist data, music track ratings data”);
altering levels of at least one neurotransmitter of the user by performing a task or consuming content with clinical proven benefits to address at least one EMS based on at least one of a suggestion or recommendations of the audio-based content (referring to figures 1 and 3, outputting the selected music track; selected music track matching the user’s emotion is functionally equivalent to “suggestion or recommendation for the user to … consume content …”; the limitation regarding “to address at least one of a mood, anxiety, stress, psychological state, emotional state, or physical state by altering levels of at least one neurotransmitter of the user” is merely an “intended use”; it is well-known that listening to music would alter levels of neurotransmitter (if necessary, see Oxford below paragraphs 26, 197, 268, and 379, “the release of dopamine, as well as other pleasure enhancers such as the endorphins” and “the mood settings will dictate whether the soundtrack is intended to complement, counter-act, or manipulate the mood of the conversation and/or environment”)); and
delivering said audio-based content to at least one of a user's device (mobile device, wearable, smart watch, tablet, desktop, laptop, headphones, speaker, or smart speaker) or home entertainment system in communication with at least one of the user's device or a voice-activated Internet-of-Things (IoT) hub (referring to figures 1 and 3, outputting the selected music track).  

Regarding claim 13, Cameron discloses a method for delivering an audio-based digital therapeutic or digital pharmaceutical, said method comprising the steps of:
selecting at least one EMS for the user, said EMS indicating a granular assessment of at least one of a feeling, sensation, mood, mental state, emotional condition, or physical status of the user (figure 2, steps 40-43 and/or figure 3, steps 25-28, determining emotion of a user; also see plot in figures 5, 8A-B, and 9; also see paragraphs 278-303 for details on analysis of emotion from input); 
altering levels of at least one neurotransmitter of the user by performing a task or consuming content with clinical proven benefits to address at least one EMS based on at least one of a suggestion or recommendations of the audio-based content (referring to figures 1 and 3, outputting the selected music track; selected music track matching the user’s emotion is functionally equivalent to “suggestion or recommendation for the user to … consume content …”; the limitation regarding “to address at least one of a mood, anxiety, stress, psychological state, emotional state, or physical state by altering levels of at least one neurotransmitter of the user” is merely an “intended use”; it is well-known that listening to music would alter levels of neurotransmitter (if necessary, see Oxford below paragraphs 26, 197, 268, and 379, “the release of dopamine, as well as other pleasure enhancers such as the endorphins” and “the mood settings will dictate whether the soundtrack is intended to complement, counter-act, or manipulate the mood of the conversation and/or environment”)); and 
delivering said audio-based digital therapeutic to at least one of a user's device (mobile device, wearable, smart watch, tablet, desktop, laptop, headphones, speaker, or smart speaker) or home entertainment system in NON-PROVISIONAL PATENT APPLICATION MOSK-P005 communication with at least one of the user's device or a voice-activated Internet- of-Things (IoT) hub (referring to figures 1 and 3, outputting the selected music track).  

Regarding claims 19, 24, and 32, Cameron discloses a system for delivering an audio-based content, said system comprising: 
a mood map (figures 3, 8A-B, and 9);  NON-PROVISIONAL PATENT APPLICATION MOSK-P005 
a message prescriber (figure 2, steps 135-137); 
a processor coupled to a memory element stored with instructions, said processor when executing said memory-stored instructions (figure 1), configure the system to cause: 
figure 2, steps 40-43 and/or figure 3, steps 25-28, determining emotion of a user; also see plot in figures 5, 8A-B, and 9 showing mood map; also see paragraphs 278-303 for details on analysis of emotion from input);
at least one user-plotted point on the displayed mood map to reflect at least a two-dimensional EMS (dynamic EMS) along the two correlates of positivity and activity (see plot in figures 5, 8A-B, and 9), said dynamic EMS indicating a granular assessment of at least one of a feeling, sensation, mood, mental state, emotional condition, or physical status of the user (figure 2, steps 40-43 and/or figure 3, steps 25-28, determining emotion of a user; also see plot in figures 5, 8A-B, and 9; also see paragraphs 278-303 for details on analysis of emotion from input); and 
the message prescriber selecting at least one EMS for the user and choosing an audio-based content personalized to the user based on at least one of a stored message coupled to the selected EMS (figure 2, steps 135-137; also see paragraphs 304-305, selecting music track that has similar emotion as the determined emotion of the user; also see paragraphs 21-22; and paragraph 27, “Music-selection filter settings indicative of one or more user or system settings for the soundtrack such as, but not limited to, data indicative of user music preferences, historical music selections, playlist data, music track ratings data”); 
wherein the audio-based content is at least one of a suggestion or recommendation for the user to perform a task or consume content with clinically proven benefits to address at least one of EMS by altering levels of at least one neurotransmitter of the user (referring to figures 1 and 3, outputting the selected music track; selected music track matching the user’s emotion is functionally equivalent to “suggestion or recommendation for the user to … consume content …”; the limitation regarding “to address at least one of a mood, anxiety, stress, psychological state, emotional state, or physical state by altering levels of at least one neurotransmitter of the user” is merely an “intended use”; it is well-known that listening to music would alter levels of neurotransmitter (if necessary, see Oxford below paragraphs 26, 197, 268, and 379, “the release of dopamine, as well as other pleasure enhancers such as the endorphins” and “the mood settings will dictate whether the soundtrack is intended to complement, counter-act, or manipulate the mood of the conversation and/or environment”)); and 
delivering said audio-based content to at least one of a user's device (mobile device, wearable, smart watch, tablet, desktop, laptop, speaker, or headphones) or home entertainment system in communication with at least one of the user's device or a voice-activated Internet-of-Things (IoT) hub (referring to figures 1 and 3, outputting the selected music track).  

paragraph 105, user defines and stores emotional profile for each music track before use); wherein the displayed mood map reflects at least one of a two-dimensional or three-dimensional EMS along at least two correlates of behavior (figures 5, 8A-B, and 9).  

Regarding claim 25, Cameron further discloses the system of claim 24, wherein the EMS is selected from at least one of a store from the user, by a mood map, or a mood wheel (process in figure 3, already discussed in independent claim above). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron in view of Yehezkel et al. (USPG 2014/0086554, hereinafter referred to as Yehezkel).

Regarding claims 7, Cameron further discloses the method of claim 6, further comprising a third correlate of behavior, wherein the three correlates are a positivity figures 5, 8A-B, and 9).  Cameron fails to explicitly disclose a third time correlate.  However, Yehezkel teaches a third time correlate (paragraph 17; also see figures 3-4).
Since Cameron and Yehezkel are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of employing a time dimension to the mood plot.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding claim 8, Cameron further discloses the method of claim 7, wherein any one of the positivity correlate or activity correlate is on any one of the x and y-axis (figures 5, 8A-B, and 9).  

Claims 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron in view of Oxford (USPG 2017/0041720).


Regarding claim 3 and 21, Cameron fails to explicitly disclose wherein the delivered audio-based content is tailored to alter at least one neurotransmitter comprised of at least one of Dopamine, Serotonin, Epinephrine, Norepinephrine, Endorphins, Adrenaline, Oxytocin, or GABA.  However, Oxford teaches wherein the delivered audio-based content is tailored to alter at least one neurotransmitter paragraph 26, “Music stimulates the release of dopamine, as well as other pleasure enhancers such as the endorphins”).  
Since Cameron and Oxford are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of stimulating limbic auditory response by using music to stimulate the release of dopamine and endorphins (paragraph 26).  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).


Claims 4, 12, 15-17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron in view of Uno (USPG 2017/0092148, hereinafter referred to as Uno).

Regarding claims 4 and 22, Cameron fails to explicitly disclose wherein the user-plotted point is on the mood map displayed on the users device via an application interface.  However, Uno teaches wherein the user-plotted point is on the mood map displayed on the users device via an application interface (figures 3A-C and/or paragraph 68 and/or abstract section; displaying mood map).
Since Cameron and Uno are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of displaying 

Regarding claim 12, Cameron fails to explicitly disclose the method of claim 8, wherein the mood maps x-axis is at least one of an activity correlate or positivity correlate and different from the y-axis, wherein the x-axis is represented as a gradient of at least one color, and the y-axis is represented as a gradient of at least one other color.  However, Uno teaches wherein the mood maps x-axis is at least one of an activity correlate or positivity correlate and different from the y-axis, wherein the x-axis is represented as a gradient of at least one color, and the y-axis is represented as a gradient of at least one other color (paragraphs 151-152, different color for different mood).  
Since Cameron and Uno are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of displaying different color for different emotion on a mood map.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

paragraphs 151-152; functionally equivalent to “color wheel”); wherein the user-plotted point is on the mood wheel displayed on the users device via an application interface (paragraphs 151-152; figures 3A-C and/or paragraph 68 and/or abstract section; displaying mood map).
Since Cameron and Uno are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of displaying different color for different emotion on a mood map.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding claim 16, Cameron further discloses the method of claim 15, wherein the mood wheel comprises two axis, wherein the first axis (outer perimeter of wheel) represents a first correlate of behavior, and the second axis (outer perimeter extending radially towards a center of the wheel) represents a second correlate of behavior figures 5, 8A-B, and 9, wheel mood map comprising various emotions); and wherein the plotted point represents two correlates of behavior that inform an EMS specific to the user (figures 5, 8A-B, and 9, wheel mood map comprising various emotions that the user’s emotion can be mapped to).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cameron in view of Felder (USPN 10223642, hereinafter referred to as Felder).

Regarding claim 14, Felder fails to explicitly disclose the method of claim 13, further configured for an EMS selected by the user from a store of EMS.  However, Felder teaches the user selecting an audio file from a store of EMS (col. 4, line 57 to col. 5, line 15).
Since Cameron and Felder are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of enabling the user to select an audio file matching the user’s emotion.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Cameron in view of Uno, and further in view of Kim (USPG 2018/0335756, hereinafter referred to as Kim).

 Regarding claim 26, Cameron fails to explicitly disclose the system of claim 24, wherein at least one of the store, mood map, or mood wheel is presented to the user on a smart watch-configured interface.  However, Uno teaches wherein at least one of the store, mood map, or mood wheel is presented to the user on a smartphone-configured interface (figures 3A-C and/or paragraphs 52 68 and/or abstract section; displaying mood map). 
Since Cameron and Uno are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of displaying a mood map for the user to select an emotion or feeling of the user.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
The modified Cameron still fails to explicitly disclose a smart-watch instead of a smartphone.  However, Kim further teaches a smart watch changing color according to the user’s mood (abstract section and/or paragraph 45).
Since the modified Cameron and Kim are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of changing color on smart watch in accordance with the user’s mood.  One of ordinary skill in the art would have recognized that the results of the combination were .

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron in view of Lee (USPG 2014/0108568, hereinafter referred to as Lee).

Regarding claims 27-28, Cameron fails to explicitly disclose the system of claim 24, wherein the message prescriber delivers an audio-based digital therapeutic to a first user, which is forwarded to at least a second user from the first user; wherein the message prescriber delivers an audio-based digital therapeutic to at least a second user based on a request by a first user.  However, Lee teaches wherein the message prescriber delivers an audio-based digital therapeutic to a first user, which is forwarded to at least a second user from the first user (paragraphs 76-85 and/or process in figure 3, first device forwards content to a second device); and wherein the message prescriber delivers an audio-based digital therapeutic to at least a second user based on a request by a first user (paragraphs 113-117 and/or process in figure 7, transmitting audio content to a second device based on a request from a first device).  
Since Cameron and Lee are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of requesting transmission of audio content to a second device using a first device.  One of ordinary skill in the art would have recognized that the results of the combination were 

Regarding claim 29, Cameron further discloses the system of claim 28, wherein the audio-based digital therapeutic is to be consumed simultaneously by the first and at least the second user, wherein the first and second user are at least one of co-located or remotely located (process in figures 1-3, the audio output can be heard by multiple people occupied in the same space).  

Allowable Subject Matter
Claims 9-11 and 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kemp et al. (USPG 2008/0201370) teach a mood detection method.  Chong et al. (USPG 2014/0277648) teach a motion-based recommendation method.  Vartakavi et al. (USPG 2016/0196105) teach a method for selecting music based on the detected mood of the user.  These references are considered pertinent to the claimed invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HUYEN X VO/Primary Examiner, Art Unit 2656